        Case 4:18-cv-00571-DCN Document 135 Filed 09/10/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

  ICE CASTLES, LLC, a Utah limited
  liability company,                             Case No. 4:18-cv-00571-DCN

         Plaintiffs,                             MEMORANDUM DECISION AND
  v.                                             ORDER

  LABELLE LAKE ICE PALACE LLC,
  an Idaho limited liability company;
  LABELLE LAKE LLC, an Idaho limited
  liability company,

         Defendants.


                                  I. INTRODUCTION

       Pending before the Court is Defendants LaBelle Lake Ice Palace LLC and LaBelle

Lake LLC’s (“LaBelle”) Motion in Limine to Exclude Testimony as to Damages. Dkt. 98-

1. In conjunction with this motion, both parties filed Motions to Seal (Dkts. 99, 106).

       Having reviewed the record and briefs, the Court finds that the facts and legal

arguments are adequately presented. Accordingly, in the interest of avoiding further delay,

and because the Court finds that the decisional process would not be significantly aided by

oral argument, the Court will decide the Motion without oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d)(1)(B).

       Upon review, and for the reasons set forth below, the Court DENIES the Motion.

That said, the Court will order Plaintiff Ice Castles, LLC (“Ice Castles”) to supplement its

initial disclosures in accordance with Federal Rule of Procedure 26(e).



MEMORANDUM DECISION AND ORDER - 1
          Case 4:18-cv-00571-DCN Document 135 Filed 09/10/21 Page 2 of 8




                                   II. BACKGROUND

        On November 27, 2020, as fact discovery was drawing to a close, LaBelle filed the

instant Motion in Limine to Exclude Testimony as to Damages. Dkt. 98-1. In its Motion,

LaBelle asserts that Ice Castles failed to comply with the disclosure requirements of

Federal Rule of Civil Procedure 26(a)(1)(a)(iii) (“Rule 26”) regarding damages.

Specifically, LaBelle argues that Ice Castles’ Rule 26 summary was insufficient to apprise

it of the types, and amounts, of damages it was seeking in this case and, as a result, the

Court should prohibit it from providing any documents or testimony relating to damages

at trial. Id. at 4.

        Ice Castles strongly opposes the motion. Dkt. 107. In Ice Castles’ estimation, it was

fully compliant with the Rule 26. Yet, Ice Castle also suggests that even if its disclosures

were lacking, LaBelle has not suffered any prejudice because Ice Castles has now—as part

of expert discovery—produced a full and complete computation of its damages’

calculation. Id. Undeterred, LaBelle replies that this final computation does not remedy the

fact that Ice Castles failed to comply with Rule 26 years ago, and further, that it was

prejudiced by only receiving these materials during expert discovery because it was unable

to conduct any fact discovery on the underlying documents. Dkt. 110.

                                III. LEGAL STANDARD

        “Motions in limine are well-established devices that streamline trials and settle

evidentiary disputes in advance, so that trials are not interrupted mid-course for the

consideration of lengthy and complex evidentiary issues.” Miller v. Lemhi Cty., No. 4:15-



MEMORANDUM DECISION AND ORDER - 2
        Case 4:18-cv-00571-DCN Document 135 Filed 09/10/21 Page 3 of 8




cv-00156-DCN, 2018 WL 1144970, at *1 (D. Idaho Mar. 2, 2018) (cleaned up); see also

Hana Fin., Inc. v. Hana Bank, 735 F.3d 1158, 1162 n.4 (9th Cir. 2013). “The term ‘in

limine’ means ‘at the outset.’ A motion in limine is a procedural mechanism to limit in

advance testimony or evidence in a particular area.” United States v. Heller, 551 F.3d 1108,

1111 (9th Cir. 2009) (quoting In Limine, Black’s Law Dictionary 803 (8th ed. 2004)).

       Because “[a]n in limine order precluding the admission of evidence or testimony is

an evidentiary ruling,” United States v. Komisaruk, 885 F.2d 490, 493 (9th Cir. 1989)

(citation omitted), “a district court has discretion in ruling on a motion in limine,” United

States v. Ravel, 930 F.2d 721, 726 (9th Cir. 1991). Further, in limine rulings are preliminary

and, therefore, “are not binding on the trial judge [who] may always change his mind during

the course of a trial.” Ohler v. United States, 529 U.S. 753, 758 n.3 (2000).

                                        IV. ANALYSIS

       Under Rule 26, as part of its initial disclosures, a party must provide:

       A computation of each category of damages claimed by the disclosing
       party—who must also make available for inspection and copying as under
       Rule 34 the documents or other evidentiary material, unless privileged or
       protected from disclosure, on which each computation is based, including
       materials bearing on the nature and extent of injuries suffered.

Fed. R. Civ. P. 26(a)(1)(A)(iii).

       In this case, Ice Castles served its initial disclosures on March 26, 2019. Therein,

Ice Castles outlined the following as it relates to damages:

             Information necessary to compute the total amount of damages to
       which Ice Castles is entitled is not fully available at this stage of the litigation.
       Therefore, Ice Castles cannot presently provide a computation of damages.
       However, the category of damages may include damages adequate to


MEMORANDUM DECISION AND ORDER - 3
          Case 4:18-cv-00571-DCN Document 135 Filed 09/10/21 Page 4 of 8




        compensate Ice Castles for LaBelle’s infringement of the ’042 Patent. In
        particular, the available category of damages may include a portion of
        LaBelle’s profits, damages sustained by Ice Castles, a reasonable royalty, the
        cost of the action, enhanced damages or reasonable attorney’s fees.
               Ice Castles alleges that damages began to accrue no later than the date
        LaBelle began creating its first ice structures in Rigby, Idaho during the
        winter of 2017 to 2018.

Dkt. 98-2, at 5.

        LaBelle argues this summary is wholly inadequate and provides little to no

information upon which it could conduct discovery. In support, LaBelle quotes extensively

from the deposition of Ryan Davis—Ice Castles’ former CEO and 30(b)(6) deponent—and

highlights his lack of preparation / inability to respond to questions regarding damages.

Dkt. 98-1, at 10–14. 1 Based upon this experience, and other perceived shortcomings,

LaBelle claims it was unable to engage in meaningful discovery on these matters and asks

the Court “to enter an order barring Ice Castles from presenting any documents or

testimony as to damages or a reasonable royalty.” Id. at 18. 2




1
  To be sure, as the Court has already noted in this case, see Dkt. 133, at 13 n.4, Ice Castle’ behavior during
some of the depositions has been unhelpful and unnecessary. A Rule 30(b)(6) deponent should be prepared
to discuss the matters he has been notified are at issue. If there are subjects he cannot competently testify
about, or that can only be discussed on a different timeline (after other action is taken), the party should so
indicate so that the parties (or the Court) can schedule and arrange matters in a way that avoids a deposition
replete with “I don’t know” responses and that obfuscates various topics. These observations do not change
the Court’s finding today.
2
  LaBelle also argues there are problems with the information Ice Castles eventually did provide. For
example, LaBelle raises issues regarding admissibility and calls into question the underlying damages
theories/calculations. Such matters, however, are not at issue today. The Court is only addressing the
adequacy of Ice Castles’ disclosures. Admissibility, relevance, and other evidentiary decisions will be
determined at a later date.



MEMORANDUM DECISION AND ORDER - 4
        Case 4:18-cv-00571-DCN Document 135 Filed 09/10/21 Page 5 of 8




       Ice Castles responds by noting that while its initial disclosures were not overly

specific, such is not uncommon. At the outset of any litigation, it is difficult to ascertain

the full scope of damages and so it did the best it could; it provided the general categories

of damages, its general reasoning for that determination, and a timeframe. During

discovery, Ice Castles then produced various financial documents, summaries, and

information to LaBelle. Dkt. 107, at 5–6. It then proceeded to engage in expert discovery

and finalize its calculations. Thus, Ice Castles maintains that even if its initial disclosures

were procedurally lacking, it’s expert witness recently produced a report detailing its

damages claims which LaBelle will have every opportunity to review, analyze, and rebut.

In Ice Castles’ approximation, LaBelle’s motion is wholly unnecessary in light of its expert

disclosures. Id. at 3. Under the circumstances, the Court must agree with Ice Castles.

       As the Court has noted previously:

       [W]hether a party has sufficiently complied with Rule 26 is extremely case
       specific, and . . . not well settled in the Ninth Circuit. See, e.g., Dillon v. W.
       Pub. Corp., 409 F. App’x 152, 155 (9th Cir. 2011) (affirming lower court’s
       ruling that allowed plaintiff to submit a new damage calculation for the
       second trial on damages even though it was not included in original Rule 26
       disclosures); compare Ingenco Holdings, LLC v. Ace Am. Ins. Co., 921 F.3d
       803, 822 (9th Cir. 2019) (affirming lower court’s ruling that Plaintiff could
       not put on evidence of damages in light of his failure to comply with Rule 26
       even though such resulted in the dismissal of those claims); but see Toyrrific,
       LLC v. Karapetian, 606 F. App’x 365 (9th Cir. 2015) (affirming lower
       court’s ruling that party failed to comply with Rule 26, but reversing the
       court’s subsequent finding that that information was, therefore, inadmissible,
       stating that, absent bad faith, a less drastic sanction was necessary). In short,
       this determination is discretionary and case specific.

Idahoan Foods, LLC v. Allied World Assurance Co. (U.S.), Inc., No. 4:18-CV-00273-

DCN, 2020 WL 1948823, at *6 (D. Idaho Apr. 22, 2020).


MEMORANDUM DECISION AND ORDER - 5
        Case 4:18-cv-00571-DCN Document 135 Filed 09/10/21 Page 6 of 8




       In Idahoan, Defendants alleged that certain “damages” were not included in

Plaintiff’s original Rule 26 disclosure and, as a result, had to be stricken. The Court

ultimately found that while the Plaintiff “could have been more detailed in its initial

disclosures” the information it provided was sufficient because the purportedly “new

damages” were not actually new, but essentially “sub-categories” of the previously

disclosed damages. Id. at 6, 8. Further, Plaintiffs should not have been surprised to see the

specific subcategories because they were the “type of damages one would expect to see in

a case such as this.” Id.

       While the present case differs factually from Idahoan, many of the underlying

principles, nevertheless, apply.

       First, as the Court noted in Idahoan, “litigation evolves, and the Court would expect

to see some changes in calculations and theories as the case progresses.” Id. at 6. As District

of Idaho Magistrate Judge Ronald E. Bush explained in another case:

       [B]oth in the underlying nature of the type of claims and in the particular
       details of the alleged damages associated with such claims, it does not strike
       the Court as unusual that the description of such claims will evolve from the
       early date of initial disclosures through the completion of the usual sort of
       forensic claim assessment done by experts in such cases. In other words, any
       deviation in the amount of damages sought over time—particularly this far
       ahead of the trial date—is not necessarily an indication of a litigant’s intent
       to deceive the other side through some sort of procedural sleight of hand.

Diversified Metal Prod., Inc. v. Bechtel Nat’l, Inc., No. 09-451-EJL-REB, 2011 WL 98540,

at *4 (D. Idaho Jan. 6, 2011). The same rings true here. Ice Castles put forth the

“categories” of its prospective damages as required by Rule 26 at the outset of this case.

That was all it could do at that point. Then, during discovery, Ice Castles provided LaBelle


MEMORANDUM DECISION AND ORDER - 6
         Case 4:18-cv-00571-DCN Document 135 Filed 09/10/21 Page 7 of 8




with various financial summaries and documents that it planned to rely on when calculating

damages. And, ultimately, Ice Castles engaged experts to review that information. This

final step was particularly appropriate in this case where the measure of damages is not a

straightforward mathematical equation but instead deals with nebulous concepts such as

the number of potential visitors to various physical locations. Ultimately, the fact that Ice

Castles was not able to produce final, complete, detailed information about the categories

of its damages until expert discovery was appropriate. Silicon Knights, Inc. v. Epic Games,

Inc., No. 5:07-CV-275-D, 2012 WL 1596722, at *1 (E.D.N.C. May 7, 2012) (“[A] party

may supplement its Rule 26(a)(1)(A)(iii) ‘computation’ by producing an expert report

(including documents) that complies with Rule 26(a)(1)(A)(iii).”).

        Second, as the Court also noted in Idahoan, even if the Court were to find Ice

Castles’ Rule 26 disclosures inadequate, it would not wholesale strike any and all mention

of damages, but would require supplementation. There are instances where courts have

struck damages completely, but most of those cases had to do with egregious timing issues

that are not at play here. 3 However, while it may seem redundant or superfluous at this

point, the Court will require that Ice Castles supplement its Rule 26 disclosures to provide


3
  See, e.g., Jacked Up, LLC v. Sara Lee Corp., No. 3:11-CV-3296-L, 2019 WL 1098992 (N.D. Tex. Mar.
8, 2019) (striking damages that were identified three years after summary judgment and more than four
years after the close of discovery); Brandt Industries, Ltd. v. Pitonyak Machinery Corp., No. 1:10-cv-0857-
TWP-DML, 2012 WL 4027241, *2 (S.D. Ind. Sept. 12, 2012) (striking damage calculation disclosed three
weeks before trial); Apple, Inc. v. Samsung Electronics Co., Ltd., No. 11-CV-01846-LHK, 2012 WL
3155574, *4-5 (N.D. Cal. Aug. 2, 2012) (striking new damages theory and documents because they were
first revealed in rebuttal expert reports). In this case, Ice Castles produced its full, complete damages
calculations at the outset of expert discovery. LaBelle has had ample time to review, analyze, and rebut the
materials. Furthermore, dispositive motions have not been filed and no trial date has been set.



MEMORANDUM DECISION AND ORDER - 7
         Case 4:18-cv-00571-DCN Document 135 Filed 09/10/21 Page 8 of 8




LaBelle with its final computation of damages (and provide for inspection any relevant

documents—if it has not already done so). 4

                                               V. ORDER

The Court HEREBY ORDERS:

    1. LaBelle’s Motion to Exclude Testimony as to Damages (Dkt. 98-1) is DENIED. Ice

        Castles, however, shall supplement its Rule 26 disclosures within seven (7) days of

        the date of this order.

    2. The Parties’ Motions to Seal (Dkts. 99, 106) are GRANTED. The materials so

        designated shall remain under seal.


                                                          DATED: September 10, 2021


                                                          _________________________
                                                          David C. Nye
                                                          Chief U.S. District Court Judge




4
  Again, at this point, the Court assumes all relevant documentation has been exchanged; thus, this
supplementation is largely procedural. In the event, however, that this supplementation alters any discovery
the parties already completed, the Court would entertain a motion from LaBelle to supplement its own
expert responses or, if necessary, to briefly reopen discovery for the limited purpose of finalizing damages.
Again, the Court does not think either is necessary; however, should LaBelle believe such a course of action
is warranted, it must motion the Court within seven (7) days of Ice Castle’s supplementation.



MEMORANDUM DECISION AND ORDER - 8
